Exhibit 10.1

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 2nd
day of April, 2012, by and between Mohamad Ali (“Executive”) and Aspect
Software, Inc. (the “Company” or “Employer”), and shall become effective upon
Executive’s commencement of employment (the “Effective Date”) which is expected
to commence on April 16, 2012. The Company and Executive agree that unless
Executive has commenced employment with the Company as of April 16, 2012 (or
such later date as agreed by each of the Company and Executive) this Agreement
shall be null and void and of no further effect.

WHEREAS, in accordance with the foregoing, the Company and Executive desire to
enter into this Agreement to set forth the terms of Executive’s employment with
the Company, effective as of the Effective Date.

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and conditions herein contained, the parties hereby agree as follows:

 

1. Definitions.

(a) “Accrued Compensation” means all compensation, reimbursements and other
amounts earned by, payable to, or accrued and vested for Executive through and
including Executive’s Date of Termination, but not paid as of Executive’s Date
of Termination, including, but not limited to, (i) Base Salary; (ii) Executive’s
Incentive Bonus for the fiscal year that ended immediately prior to Executive’s
Date of Termination, to the extent such Incentive Bonus was accrued and earned
by, but not yet paid to, Executive as of Executive’s Date of Termination;
(iii) pay for accrued, but unused, vacation; and (iv) reimbursable business
expenses incurred by Executive on behalf of Employer. Employer shall pay to
Executive (or to Executive’s estate) a lump sum cash payment of all Accrued
Compensation, payable within ten (10) days after Executive’s Date of
Termination, and Executive (or Executive’s estate) shall receive any vested
benefits Executive in accordance with the terms of any applicable benefit plans
and programs of Employer.

(b) “Cause” means (i) (A) material failure by Executive to carry out or comply
with any lawful and reasonable directive of the Board consistent with the terms
of this Agreement, or (B) willful failure by Executive to substantially perform
Executive’s duties and responsibilities under this Agreement which, in either
case, is not promptly remedied within 10 days after the Company gives Executive
written notice specifying such failure or breach in reasonable detail; (ii) the
commission by Executive of (A) a felony or (B) any other crime involving moral
turpitude (it being understood that in the event that, subsequent to a
termination by the Company for Cause based solely on this clause (ii), Executive
is determined by a court or other tribunal not to have committed the applicable
offense then Executive shall have the right to receive Severance pursuant to and
in accordance with Section 3.1 below); (iii) the commission by Executive of
theft, fraud, breach of trust or any material act of dishonesty involving the
Company or its subsidiaries or, in their capacities as such, any of its
customers, suppliers or other business relations, or (iv) a material violation
by Executive of the code of conduct of the Company or its subsidiaries (to the
extent such code of conduct has been provided to or made available to Executive)
or of any statutory or common law duty of loyalty to the Company or its
subsidiaries, which is not promptly remedied (if such violation is capable of
being remedied) within no less than 10 days after the Company gives Executive
written notice specifying such breach in reasonable detail.



--------------------------------------------------------------------------------

(c) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(d) “Confidential Information” means any and all information of the Company,
whether or not in writing, that is not generally known by others with whom the
Company competes or does business, or with whom it plans to compete or do
business, and any and all information, which, if disclosed, would assist in
competition against the Company, including but not limited to: (i) all
proprietary information of the Company, including but not limited to the
products and services, technical data, methods, processes, know-how,
developments, inventions, and formulae of the Company; (ii) the development,
research, testing, marketing and financial activities and strategic plans of the
Company; (iii) the manner in which the Company operates; (iv) its costs and
sources of supply; (v) the identity and special needs of the customers,
prospective customers and subcontractors of the Company; and (vi) the people and
organizations with whom the Company has business relationships and the substance
of those relationships.

Without limiting the generality of the foregoing, Confidential Information shall
specifically include: (i) any and all product testing methodologies, product
test results, research and development plans and initiatives, marketing
research, plans and analyses, strategic business plans and budgets and
technology grids; (ii) any and all vendor, supplier and purchase records,
including without limitation the identity of contacts at any vendor, any list of
vendors or suppliers, any lists of purchase transactions and/or prices paid; and
(iii) any and all customer lists and customer and sales records, including
without limitation the identity of contacts at purchasers, any list of
purchasers, and any list of sales transactions and/or prices charged by the
Company.

Confidential Information also includes any information that the Company may
receive or has received from customers, subcontractors, suppliers or others,
with any understanding, express or implied, that the information would not be
disclosed.

Notwithstanding the foregoing, Confidential Information does not include
information that (i) is known or becomes known to the public in general (other
than as a result of a breach of Section 4.1 hereof by Executive), (ii) is or has
been independently developed or conceived by Executive without use of the
Company’s Confidential Information or (iii) is or has been made known or
disclosed to Executive by a third party without a breach of any obligation of
confidentiality such third party may have to the Company of which Executive is
aware.

(e) “Date of Termination” means the date that the termination of Executive’s
employment with Employer is effective on account of Executive’s death,
Executive’s Disability, termination by Employer for Cause or without Cause, or
by Executive with or without Good Reason, as the case may be.

(f) “Disability” means (i) Executive has, as determined by a doctor selected by
Executive and acceptable to the Company (such acceptance not to be unreasonably
withheld), suffered a physical or mental illness or injury that has impaired
Executive’s ability to substantially perform Executive’s full-time duties with
Employer, with or without reasonable accommodation, for a period of one-hundred
eighty (180) consecutive days and that qualifies Executive for benefits under
Employer’s group long-term disability plan, and (ii) Executive has not
substantially returned to full time employment before the Date of Termination
specified in the notice of termination.

(g) “Equity Value” means, as of a given date, the aggregate fair market value of
the consideration (including, without limitation, cash or other property)
received by all of the shareholders of Aspect Software

 

2



--------------------------------------------------------------------------------

Group Holdings, Ltd. (“Parent”) or Company, as applicable, on account of their
equity interest in the Parent or Company were a Sale of the Company to be
consummated on such date, as determined by the Board in good faith and, with
respect to any securities included in such consideration that are not
immediately able to be sold by the recipient thereof on a public exchange,
including discounts for lack of marketability or control.

(h) “Good Reason” means, without Executive’s express written consent (which may
be withheld for any reason or no reason), of any of the events or conditions
described in the following subsections (i) through (v), provided that Executive
provides notice to Employer within sixty (60) days following the date which the
Executive initially has actual knowledge of the occurrence of any such event or
condition and Employer does not fully correct the situation within thirty
(30) days after such notice of Good Reason:

 

  (i) a reduction by Employer in Executive’s Base Salary (other than a
proportional reduction as part of a generalized reduction in the base salaries
of senior management of the Company not to exceed 5% of Base Salary then
currently in effect);

 

  (ii) Employer changing the location of Executive’s principal work location to
a location more than thirty (30) miles from such location;

 

  (iii) a material reduction or material negative change by Employer in the type
or level of compensation and benefits provided by Employer and its subsidiaries
to Executive, other than any such reduction or change that that affects, or that
is similar to a change in benefits that affects, other senior management of the
Company or its subsidiaries; or

 

  (iv) any material adverse change in the nature or scope of the Executive’s
authority, duties or responsibilities with respect to the Workforce Optimization
Division of the Company in its current form and as currently conducted (whether
or not as one division among others), including, but not limited to, the failure
of the Company to continue the Executive in a position having the
responsibilities of Chief Executive Officer of Workforce Optimization Division;

 

  (v) material breach by any the Company or Parent of the terms of this
Agreement or any other written equity or compensation agreement between the
Parent or Company and Executive.

Any resignation for Good Reason following the thirty (30) day correction period
set forth above must occur no later than the date that is six (6) months
following the date which the Executive initially has actual knowledge of the
occurrence of one of the foregoing events or conditions without Executive’s
express written consent.

(i) “Material Competitor” means an entity, or a division or subsidiary of a
multi-division entity or holding company, which engages in business in one or
more of the fields in which the Company conducts business and from which the
Company derives at least 10% of its annual gross revenues, as determined on the
Executive’s Date of Termination of employment with the Company or an affiliate,
as applicable.

(j) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company.

(k) “Sale of the Company” shall have the meaning set forth in the Parent’s 2003
Share Purchase and Option Plan.

 

3



--------------------------------------------------------------------------------

2. Employment. As of the Effective Date, the date upon which Executive commences
employment with Employer, Employer hereby employs Executive, and Executive
hereby accepts such employment and shall perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

2.1. Duties and Responsibilities and Extent of Service. During the Employment
Period, Executive shall serve as the Chief Executive Officer (“CEO”) of the
Employer’s Workforce Optimization Division. In such role, Executive will report
to the Board of Directors of Employer (the “Board”) and shall devote
substantially all of his business time and attention and his best efforts and
ability to the operations of Employer and its subsidiaries. Executive shall be
responsible for running Employer’s day-to-day operations and shall perform
faithfully, diligently and competently the duties and responsibilities of a CEO
and such other duties and responsibilities as directed by the Board and are
consistent with such position. The foregoing shall not be construed as
preventing Executive from (a) making passive investments in other businesses or
enterprises consistent with Employer’s code of conduct, or (b) engaging in any
other business activity consistent with Employer’s code of conduct; provided
that Executive seeks and obtains the prior approval of the Board before engaging
in any other business activity. In addition, it shall not be a violation of this
Agreement for Executive to participate in civic or charitable activities,
deliver lectures, fulfill speaking engagements, teach at educational
institutions, and/or manage personal investments (subject to the immediately
preceding sentence); provided that such activities do not interfere in any
substantial respect with the performance of Executive’s responsibilities as an
employee in accordance with this Agreement. Executive may also serve on one or
more corporate boards of another company (and committees thereof) upon giving
advance notice to the Board prior to commencing service on any other corporate
board.

2.2. Base Salary. For all the services rendered by Executive hereunder, during
the Employment Period, Employer shall pay Executive a base salary at the annual
rate of $600,000, payable semimonthly in accordance with Employer’s normal
payroll practices. Executive’s base salary shall be reviewed annually by the
Board (or the compensation committee of the Board), pursuant to Employer’s
normal compensation and performance review policies for senior level executives,
and may be increased but not decreased. The amount of any increase for each year
shall be determined accordingly. For purposes of this Agreement, the term “Base
Salary” shall mean the amount of Executive’s base salary established from time
to time pursuant to this Section 2.2.

2.3. Incentive Bonus. Executive shall be entitled to participate in Employer’s
annual cash incentive bonus plan (the “Plan”), based on the same terms and
conditions as in existence for other similarly situated senior officers of the
Company and the terms of the Plan. The Board (or compensation committee thereof)
may adjust the performance metrics and other terms as they relate to the Plan
after consultation with Executive and other members of management (it being
understood that Executive’s incentive bonus shall be based on the performance of
the Company’s Workforce Optimization Division). Executive’s target annual bonus
under the Plan shall be 80% of Base Salary (“Target Bonus”), but Executive’s
actual incentive bonus (“Incentive Bonus”) for any fiscal year as determined by
the Board (or the compensation committee thereof) may be higher but in no event
shall exceed 125% of Base Salary; provided that Executive’s payout under the
Plan shall be no less than $600,000 for Calendar Year 2012 (not subject to any
proration). Any Incentive Bonus earned by Executive shall be paid to Executive
when bonuses under the performance period in question are paid to
similarly-situated employees of the Company, but in no event later than the last
day to qualify such bonus as a “short-term deferral” under Treasury Regulation
Section 1.409A-1(b)(4).

 

4



--------------------------------------------------------------------------------

2.4. Transition Bonus. Employer shall pay to Executive two (2) transition
bonuses of $350,000, payable on each of October 1, 2013 (“First Transition
Bonus”) and October 1, 2014; provided that, except as otherwise provided for
herein, Executive remains an employee of the Company on such dates.

2.5. Sale Bonus. Employer shall, or shall cause Parent to, pay to Executive a
cash bonus (“Sale Bonus”) upon the Sale of the Company, as of the date of and in
connection with the closing of a Sale of the Company, equal to 2.5% of the
Equity Value of the Company to the extent such Equity Value exceeds
$589,600,000; provided that such Sale Bonus shall in no circumstances exceed
$1,100,000; and provided further that Executive remains an employee of the
Company on such date. Set forth on Exhibit A is an example of the calculation of
a hypothetical Sale Bonus. Notwithstanding the foregoing, if Executive’s
employment with the Company is terminated by the Company without Cause or due to
Executive’s resignation for Good Reason within three (3) months prior to the
execution of a definitive agreement that results in the Sale of the Company
contemplated by such Agreement, then the Company shall pay Executive the Sale
Bonus as if Executive were still employed by the Company on the date of the Sale
of the Company.

If any payment that Executive is eligible to receive as a Sale Bonus, when
combined with any other payment or benefit Executive is eligible to receive as a
result of a Sale of the Company that is a “change in control” of the Company
(either solely as a result of such change in control or in connection with any
other event) or the termination of Executive’s employment with any the Company,
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (“Excise Tax”), then such Sale Bonus shall be
reduced to the Reduced Amount (as defined below). A payment shall not be
considered a parachute payment for purposes of this paragraph if such payment is
approved by the equity holders of the Company in accordance with
Section 280G(b)(5) of the Code and the regulations thereunder (the “Approval
Exemption”), and at the time of such approval, no stock or equity interests of
the Company is readily tradable on an established securities market or
otherwise. The Company will use its reasonable efforts to cause any potential
parachute payments to be disclosed to and submitted for approval by the equity
holders of the Company in accordance with the Approval Exemption. The “Reduced
Amount” shall be the largest portion of the Bonus that would result in no
portion of the Bonus being subject to the Excise Tax.

2.6. Retirement, Welfare and Other Benefit Plans and Programs. Executive shall
be entitled to (a) participate in all employee retirement, welfare, and other
benefit plans and programs made available to Employer’s senior level executives
as a group or to its non-union U.S. employees generally, as such plans and
programs may be in effect from time to time and subject to the eligibility
requirements of the plan or program and (b) receive twenty-five (25) vacation
days, seven (7) fixed holidays, seven (7) floating holidays and applicable sick
leave in accordance with Employer’s vacation, holiday and other pay for time not
worked policies as in effect from time to time. In addition, Executive shall be
entitled to perquisites on the same terms and conditions as such perquisites are
made available to other senior officers of Employer.

2.7. Reimbursement of Expenses. Executive shall be provided with reimbursement
of reasonable expenses related to Executive’s employment by Employer in
accordance with Employer’s normal business expense reimbursement practices;
provided, however, that in no event will any taxable reimbursement be made to
Executive after the end of the calendar year following the calendar year in
which the expense was incurred.

2.8. Initial Stock Options Grant. On the Effective Date, the Company shall cause
Parent to grant Executive an initial, one-time stock option grant to purchase a
number of shares of common stock of Parent, as of the Effective Date pursuant to
the Share Option Agreement attached hereto as Exhibit B.

 

5



--------------------------------------------------------------------------------

3. Termination. The Employment Period shall terminate on the occurrence of any
of the first to occur of (a) the sixth (6th) anniversary of the Effective Date
and (b) a Sale of the Company, unless earlier terminated as provided in
Section 3.1 through 3.4.

3.1. Termination Without Cause; Resignation for Good Reason. Employer may
terminate Executive’s employment under this Section 3.1 at any time without
Cause upon not less than thirty (30) days’ prior written notice to Executive;
provided, however, that, in the event that such notice is given, Executive shall
be allowed to seek other employment during such notice period. In addition,
Executive may terminate Executive’s employment under this Section 3.1 by
voluntarily resigning for Good Reason. Executive shall give Employer not less
than thirty (30) days’ prior written notice of a resignation for Good Reason. In
the event Executive’s employment is terminated by Employer without Cause or
Executive resigns for Good Reason, in either case, then in addition to all
Accrued Compensation, and subject to Executive’s execution and non-revocation
within thirty (30) days of the Date of Termination of the General Release (as
defined below), Executive shall be entitled to continue to receive his Base
Salary (“Salary Continuation”) through the twelve-month anniversary of the Date
of Termination (the “Severance Period”) plus an amount equal to the Incentive
Bonus earned during the previous fiscal year from the Date of Termination
(“Severance Bonus” and, together with the Salary Continuation, “Severance”)), if
and only if Executive has executed and delivered to the Company a General
Release substantially in form and substance as set forth in Exhibit C attached
hereto (“General Release”) and the General Release has become effective, and
only so long as Executive has not revoked or breached the provisions of the
General Release or materially breached the provisions of Section 4 hereof and
does not apply for unemployment compensation chargeable to the Company or any
subsidiary of the Company during the Severance Period. Subject to Section 20.2,
Severance shall be paid in monthly installments in accordance with Employer’s
regular payroll practices during the Severance Period.

In addition to the Severance, (a) in the event that the Executive’s employment
with the Company is terminated by the Company without Cause or due to
Executive’s resignation for Good Reason prior to the payment of the First
Transition Bonus, then, subject to the conditions applicable to the payment of
Severance, the Company shall pay Executive a lump-sum cash amount equal to the
First Transition Bonus on the First Payment Date (as defined above) and (b) in
the event that the Employment Period terminates as a result of a Sale of the
Company, and the Sale Bonus payable pursuant to Section 2.5 above is less than
the aggregate amount of Severance that Executive would have been entitled to
receive if Executive’s employment had been terminated by the Company without
Cause on the day immediately prior to such Sale of the Company, the Company
shall increase the Sale Bonus payable under Section 2.5 by an amount equal to
the amount by which such Severance amount exceeds such Sale Bonus. For the
avoidance of doubt, such increased amount shall be deemed to be part of the Sale
Bonus and not Severance.

If Executive is eligible for and elects to receive continuation group health
coverage mandated by Section 4980B of the Internal Revenue Code or similar state
laws (“COBRA”) during the Severance Period, Executive will be responsible for
paying such COBRA premiums and the Company will reimburse Executive for the
amount of the COBRA premiums (“Health Care Continuation”); provided, however,
that the Company shall have no obligation to reimburse Executive with respect to
such COBRA premiums to the extent that the Company reasonably determines that
reimbursement of such COBRA premiums could result in the imposition of excise
taxes on the Company for any failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 3.1 to the contrary, any portion of the
Salary Continuation, Severance Bonus or the Health Care Continuation which would
otherwise have been paid to the Executive or reimbursed before the first normal
payroll payment date falling on or after the fortieth (40th) day following the
date of Executive’s termination of employment (the “First Payment Date”) shall
be made on the First Payment Date.

3.2. Resignation Without Good Reason. Executive may terminate Executive’s
employment by voluntarily resigning other than for Good Reason upon sixty
(60) days’ prior written notice. In such event, (a) after Executive’s Date of
Termination, no further payments and benefits shall be due under Section 2 of
this Agreement, and (b) Executive shall receive all Accrued Compensation.
Employer may elect to waive the notice period without additional financial
obligation and without such action being deemed an Employer termination under
Section 3.1 hereof.

3.3. Termination Due to Disability or Death. Employer may terminate Executive’s
employment hereunder immediately upon notice if Executive has incurred a
Disability; provided, however, that in the event Executive incurs a Disability
and his employment continues for any period of time, Executive shall be entitled
to receive payments in accordance with the applicable plan for such Disability,
and Executive shall continue to receive all benefits then in effect and due
under this Agreement until Employer acts to terminate Executive’s employment due
to a Disability. If Employer terminates Executive’s employment due to a
Disability, or if Executive dies while employed by Employer, then except as
otherwise provided under the terms of the Separation Plan, (a) after Executive’s
Date of Termination, no further payments and benefits shall be due under
Section 2 of this Agreement, and (b) Executive (or Executive’s estate) shall
receive all Accrued Compensation.

3.4. Termination for Cause. Employer may terminate Executive’s employment at any
time for Cause. In such event, (a) after Executive’s Date of Termination, no
further payments and benefits shall be due under Section 2 of this Agreement,
and (b) Executive shall receive all Accrued Compensation.

3.5. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 8. The notice of termination shall (a) indicate the
specific termination provision in this Agreement relied upon, (b) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment, and (c) specify the Date of Termination in accordance
with the requirements of this Agreement.

3.6. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any cash payment or the value of any benefit provided for in this Agreement
by seeking other employment, by seeking benefits from another employer or other
source, or by pursuing any other type of mitigation. No payment or benefit
provided for in this Agreement shall be offset or reduced by the amount of any
cash compensation or the value of any benefit provided to Executive in any
subsequent employment or from any payor other than amounts paid or funded by
Employer. Notwithstanding the foregoing, if Executive begins to receive group
insurance benefits from another employer that substantially duplicate such
benefits being provided by Employer pursuant to any severance benefit plan of or
agreement with Employer, then Executive shall promptly notify Employer of the
duplicate benefits and Employer may discontinue the duplicate benefits being
provided pursuant to such plan or agreement.

 

7



--------------------------------------------------------------------------------

4. Restrictive Covenants.

4.1. Confidentiality.

(a) Nondisclosure and Nonuse of Confidential Information. All Confidential
Information which Executive creates or has access to as a result of his or her
employment and other associations with the Company is and shall remain the sole
and exclusive property of the Company. Executive will never, directly or
indirectly, use or disclose any Confidential Information, except (i) as required
for the proper performance of his or her regular duties for the Company; (ii) as
expressly authorized in writing in advance by the Company; (iii) as required by
applicable law or regulation; or (iv) to his or her attorneys, accountants,
consultants and other professionals to the extent necessary to obtain their
services in connection with monitoring his or her investment in the Company
(provided they agree not to disclose such Confidential Information to others,
except as authorized by this Section 4.1). This restriction shall continue to
apply after the termination of Executive’s employment, howsoever caused.
Executive shall furnish prompt notice to the Company of any required disclosure
of Confidential Information sought pursuant to subpoena, court order or any
other legal process or requirement, and shall provide the Company a reasonable
opportunity to seek protection of the Confidential Information prior to any such
disclosure, to the greatest extent time and circumstances permit.

(b) Use and Return of Documents. All documents, records and files, in any media
of whatever kind and description, relating to the business, present or
otherwise, of the Company and any copies (including without limitation
electronic), in whole or in part, thereof (the “Documents” and each
individually, a “Document”), whether or not prepared by Executive, shall be the
sole and exclusive property of the Company. Except as required for the proper
performance of Executive’s regular duties for the Company or as expressly
authorized in writing in advance by the Company, Executive will not copy any
Documents or remove any Documents or copies or derivatives thereof from the
premises of the Company. Executive will safeguard, and return to the Company
immediately upon termination of employment, and at such other times as may be
specified by the Company, all Documents and other property of the Company, and
all documents, records and files of its customers, subcontractors, vendors and
suppliers (“Third-Party Documents” and each individually a “Third-Party
Document”), as well as all other property of such customers, subcontractors,
vendors and suppliers, then in Executive’s possession or control. Provided,
however, if a Document or Third-Party Document is on electronic media, Executive
may, in lieu of surrender of the Document or Third-Party Document, provide a
copy on electronic media (e.g., a properly formatted diskette) to the Company
and delete and overwrite all other electronic media copies thereof. Upon request
of any duly authorized officer of the Company, Executive will disclose all
passwords necessary or desirable to enable the Company to obtain access to the
Documents and Third-Party Documents. Notwithstanding any provision of this
Section 4.1 to the contrary, Executive shall be permitted to retain copies of
all Documents evidencing his or her hire, equity and other compensation rate and
benefits and any other agreements between Executive and the Company that
Executive has signed.

(c) Nothing in this Agreement shall prohibit Executive from (i) disclosing
information that has been or is hereafter made public through no act or omission
of Executive in violation of this Agreement or any other confidentiality
obligation or duty owed to the Company and through no act or omission of any
other person which, to the knowledge of Executive, has any legally binding
confidentiality obligation or duty to the Company, (ii) disclosing information
and documents to his attorney or tax adviser for the purpose of securing legal
or tax advice, (iii) disclosing the post-employment restrictions in this

 

8



--------------------------------------------------------------------------------

Agreement in confidence to any potential new employer, or (iv) retaining, at any
time, his personal correspondence, personal rolodex and documents related to his
own personal benefits, entitlements and obligations.

4.2. Non-Competition and Other Restricted Activity.

(a) Non-Competition. During Executive’s employment with the Company, Executive
will not, directly or indirectly, compete with the Company, anywhere in the
world, whether as an owner, partner, investor, consultant, employee or
otherwise. Further, during the twelve (12) month period immediately following
the termination of Executive’s employment for any reason, Executive will not
work for or provide services to, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Material Competitor. The foregoing shall not prevent: (i) passive ownership
by Executive of no more than 2% of the equity securities of any publicly traded
company; or (ii) Executive’s providing services to a division or subsidiary of a
multi-division entity or holding company, so long as no division or subsidiary
to which Executive provides services is a Material Competitor, and Executive
does not otherwise engage in competition on behalf of the multi-division entity
or any competing division or subsidiary thereof.

(b) Good Will. Any and all good will which Executive develops during Executive’s
employment with any of the customers, prospective customers, subcontractors or
suppliers of the Company shall be the sole, exclusive and permanent property of
the Company, and shall continue to be such after termination of Executive’s
employment, howsoever caused.

(c) Non-Solicitation of Customers. During Executive’s employment with the
Company and during the twelve (12) month period immediately following the
termination of such employment for any reason, Executive will not, directly or
indirectly, (i) solicit, encourage or induce any customer of the Company to
terminate or diminish in any material respect its relationship with the Company;
or (ii) seek to persuade or induce any such customer or prospective customer of
the Company to conduct with anyone else any substantial business or activity
which such customer or prospective customer conducts or could conduct with the
Company; provided that the restrictions in (i) and (ii) shall apply (A) only
with respect to those Persons who are or have been a customer of the Company at
any time within the immediately preceding one-year period or whose business has
been solicited on behalf of the Company by any of its officers, employees or
agents within said one-year period, other than by form letter, blanket mailing
or published advertisement, and (ii) only if Executive has performed work for
such Person during his employment with the Company or has been introduced to, or
otherwise had contact with, such Person as a result of his employment or other
associations with the Company or has had access to Confidential Information
which would assist in the solicitation of such Person. The foregoing
restrictions shall not apply to general solicitation or advertising, including
through media and trade publications.

(d) Non-Solicitation/Non-Hiring of Employees and Independent Contractors. During
Executive’s employment with the Company and for the twelve (12) month period
immediately following the termination of such employment for any reason,
Executive will not, and will not assist anyone else to, (i) hire or solicit for
hiring any employee of the Company or seek to persuade or induce any employee of
the Company to discontinue employment with the Company, or (ii) hire or engage
any independent contractor providing services to the Company, or solicit,
encourage or induce any independent contractor providing services to the Company
to terminate or materially diminish in any

 

9



--------------------------------------------------------------------------------

substantial respect its relationship with the Company. For the purposes of this
Section 4.2, an “employee” or “independent contractor” of the Company is any
Person who is or was such at any time within the preceding six (6) month period.
The foregoing restrictions shall not apply to general solicitation or
advertising, including through media, trade publications and general job
postings.

(e) Notice of New Address and Employment. During the twelve (12) month period
immediately following the termination of his or her employment for any reason,
Executive will use reasonable best efforts to provide the Company with pertinent
information concerning each new job or other business activity in which
Executive engages or plans to engage during such twelve (12) month period as the
Company may reasonably request in order to determine Executive’s continued
compliance with his or her obligations under this Agreement. Executive shall
notify his or her new employer(s) of Executive’s obligations under this
Agreement, and hereby consents to notification by the Company to such
employer(s) concerning his or her obligations under this Agreement. The Company
shall treat any such notice and information as confidential, and will not use or
disclose the information contained therein except to enforce its rights
hereunder.

(f) Acknowledgement of Reasonableness; Remedies. In signing this Agreement,
Executive gives the Company assurance that Executive has carefully read and
considered all the terms and conditions hereof. Executive acknowledges without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, Confidential Information and
other legitimate business interests of the Company, that each and every one of
those restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints will not prevent Executive from
obtaining other suitable employment during the period in which he or she is
bound by them. Executive will never assert, or permit to be asserted on
Executive’s behalf, in any forum, any position contrary to the foregoing. Were
Executive to breach any of the provisions of this Section 4, the harm to the
Company would be irreparable. Therefore, in the event of such a breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, have the right to obtain preliminary and permanent injunctive
relief against any such breach or threatened breach without having to post bond.

(g) Severability. In the event that any provision of this Section 4 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. The twelve
(12) month periods set forth in this Section 4.2 shall be tolled, and shall not
run, during any period of time in which Executive is in violation of the terms
thereof, in order that the Company shall have the agreed-upon temporal
protection recited herein.

4.3. Intellectual Property.

(a) Assignment. In signing this Agreement, Executive hereby assigns and shall
assign to the Company all of his or her right, title and interest in and to all
inventions, discoveries, improvements, ideas, mask works, computer or other
apparatus programs and related documentation, and other works of authorship
(hereinafter each designated “Intellectual Property”), whether or not
patentable, copyrightable or subject to other forms of protection, made,
created, developed, written or conceived by Executive during the period of his
or her employment, whether during or outside of regular working hours, either
solely or jointly with another, in whole or in part, either: (i) in the course
of such

 

10



--------------------------------------------------------------------------------

employment, (ii) relating to the actual or anticipated business or research
development of the Company, or (iii) with the use of Company time, material,
private or proprietary information or facilities. Executive will, without charge
to the Company, but at its expense, execute a specific assignment of title to
the Company and do anything else reasonably necessary to enable the Company to
secure a patent, copyright or other form of protection for said Intellectual
Property anywhere in the world. Executive acknowledges that the copyrights in
Intellectual Property created with the scope of his or her employment belong to
the Company by operation of law.

(b) Prior Inventions. Executive has provided to the Company a list describing
all inventions, original works of authorship, developments, improvements, and
trade secrets which were made by Executive prior to his or her employment with
the Company, which belong to Executive and which are not assigned to the Company
hereunder (collectively referred to as “Prior Inventions”); and, if no such list
is provided, Executive represents and warrants that there are no such Prior
Inventions.

4.4. No Disparaging Comments. Executive agrees that at no time during this
Agreement or after the conclusion of this Agreement will Executive disparage
either Employer, Golden Gate Private Equity, Inc. or any agents, employees,
consultants or members of the Boards of the foregoing (collectively, “Company
Entities and Persons”). Following the Date of Termination, the Company will
(a) not issue any press release or make any similar public statement concerning
that disparages Executive and (b) issue a written directive to all of the
then-current members of the Board and executive officers of the Company,
instructing them that, while in such capacities, they should not, directly or
indirectly, criticize or otherwise disparage or solicit or encourage others to
criticize or otherwise disparage Executive; provided, that upon issuance of that
directive, the Company will have satisfied all obligations to Executive under
this Section 4.4. For purposes of this Agreement, “disparage” includes, but is
not limited to, comments or statements, whether written or verbal in any medium,
that materially adversely affect in any manner or having as their intention to
materially adversely affect in any manner the conduct or the business of the
Company Entities and Persons. Notwithstanding the foregoing, comments made to
Company Entities and Persons by Executive during the course of performing
Executive’s duties hereunder shall not be deemed to be disparaging if made in
good faith and in the best interest of the Company. Notwithstanding anything in
this Section 4.4 to the contrary, nothing in this section shall prevent any
person from (i) responding publicly to incorrect disparaging public statements
to the extent reasonably necessary to correct or refute such public statement or
(ii) making any truthful statement to the extent necessary with respect to any
litigation or arbitration involving any agreement between or among the parties
or required by law or by any court, arbitrator or administrative or legislative
body (including any committee thereof) with apparent or actual jurisdiction to
order such person to disclose or make accessible such information.

 

5. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by Employer, as applicable,
and for which Executive may qualify.

 

6. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to preserve the intention of such rights and obligations, including,
without limitation, Sections 3.1 and 4.

 

7.

Waiver of Jury Trial. Executive waives any right to a trial by jury in any
action, proceeding or counterclaim concerning any rights under this Agreement,
or under any amendment, waiver, consent, instrument, document or other agreement
delivered or which in the future may be delivered in connection

 

11



--------------------------------------------------------------------------------

  therewith, and agrees that any such action, proceedings or counterclaim shall
be tried before a court and not before a jury. In the event action is brought to
enforce the provisions of this Agreement, the non-prevailing parties (as
determined by a court of competent jurisdiction in a final, non-appealable
order) shall be required to reimburse the prevailing party for its reasonable
attorney’s fees and expenses incurred in connection with such action.

 

8. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to Employer, to:

Aspect Software, Inc.

300 Apollo Drive

Chelmsford, MA 01824

Attention: General Counsel

With a copy to

Golden Gate Capital

One Embarcadero Center, Suite 3900

San Francisco, CA 94111

Attention: Rajeev Amara

and

Kirkland & Ellis LLP

555 California St., 27th Floor

San Francisco, CA 94104

Attention: Stephen Oetgen and Jeremy Veit

If to Executive, to:

Mohamad Ali

153 Hillside Avenue

Arlington, MA 02476

With a copy to:

Robert M. Lia, Esq.

Boies, Schiller & Flexner LLP

575 Lexington Avenue, 7th Fl.

New York, NY 10022

or to such other names or addresses as Employer or Executive, as the case may
be, shall designate by notice to each other party entitled to receive notices in
the manner specified in this Section 8.

 

12



--------------------------------------------------------------------------------

9. Contents of Agreement; Amendment and Assignment.

(a) This Agreement, including the Exhibits hereto, sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer (other than Executive) and by Executive. Except as otherwise
provided herein, this Agreement supersedes the provisions of any employment or
other agreement between Executive and Employer that relate to any matter that is
also the subject of this Agreement.

(b) All of the terms and provisions of this Agreement, including, but not
limited to the restrictive covenants of Section 4, shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by Executive.

 

10. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or-application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances. No breach of this Agreement by Employer,
or any other claimed violation of law by Employer, shall operate to excuse
Executive from his obligations under Section 4 hereof.

 

11. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party, in
accordance with the terms of this Agreement, from time to time and as often as
may be deemed expedient or necessary by such party in its sole discretion.

 

12. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving Employer written notice thereof.
In the event of Executive’s death or a judicial determination of Executive’s
incompetence, references in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s estate.

 

13. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

 

14. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and Employer shall withhold from any payments under
this Agreement all federal, state and local taxes as Employer is required to
withhold pursuant to any law or governmental rule or regulation. Executive will
deliver to Employer amounts required to be withheld from non-cash compensation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

13



--------------------------------------------------------------------------------

15. No Withholding of Undisputed Payments. During the pendency of any dispute or
controversy, Employer shall not withhold any payments or benefits due to
Executive, whether under this Agreement or otherwise, except for an amount equal
(in Employer’s reasonable estimation) to the amount that is the subject of a
bona fide dispute between the parties.

 

16. Legal Fees and Expenses. Employer shall pay the reasonable and properly
documented legal fees and related expenses for Executive’s counsel incurred
prior to the Effective Date in the negotiation and execution of this Agreement,
such amount not to exceed the sum of $7,500, and to be supported by an invoice
or bill as such is otherwise normally issued by Executive’s attorney. Any costs
and expenses paid or reimbursed hereunder shall be paid within forty-five
(45) days after receipt of written request by Executive for payment or
reimbursement; provided that in no event shall any such amount be paid later
than the end of the calendar year next following the calendar year in which the
legal services (and related expenses) were provided.

 

17. Executive’s Representations. Executive agrees that he has provided Employer
with any and all information related to disclosures of conflicts of interests,
encumbrances and/or post-employment restrictions, limitations or obligations
which Executive may have from a prior employer or other entity, whether or not
he was employed by such entity.

 

18. Indemnification.

(a) Employer shall indemnify Executive in accordance with the Employer’s
Articles of Incorporation, against all costs, charges and expenses incurred or
sustained by Executive, including the cost of legal counsel, in connection with
any action, suit or proceeding to which Executive may be made a party by reason
of Executive being or having been an officer, director, or employee of the
Company or any of their respective subsidiaries or affiliates.

(b) Executive shall be covered during the entire term of this Agreement and
thereafter for at least six (6) years by officer and director liability
insurance in amounts and on terms similar to that afforded to other executives
and/or directors of Employer or its affiliates, which such insurance shall be
paid by Employer.

(c) Without limiting the generality of the foregoing, in the event that any
litigation or action is brought against Executive as a direct result of
Executive’s hiring by the Company, the Company shall pay directly for or
reimburse Executive’s reasonable attorneys’ fees and costs in connection with
Executive’s defense of such litigation or action incurred following the
Effective Date through the date, if any, that notice of the termination of
Executive’s employment is delivered pursuant to Section 3 above, in an amount
not to exceed $100,000; provided that the Company shall not be required to pay
directly for or reimburse Executive for counsel separate from that of the
Company except to the extent of any actual conflicting interests between the
Company and Executive.

 

19.

Governing Law and Procedures. This Agreement shall be governed by and
interpreted under the laws of the State of Massachusetts, except with respect to
Section 18(a) of this Agreement, which shall be governed by the laws of the
State of Delaware, without giving effect to any conflict of laws provisions.
Employer and Executive each irrevocably and unconditionally (a) agrees that any
action commenced by Employer for

 

14



--------------------------------------------------------------------------------

  preliminary and permanent injunctive relief or other equitable relief related
to this Agreement or any action commenced by Executive pursuant to any provision
hereof, may be brought in the United States District Court for the federal
district in which Executive’s principal place of employment is located, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in the state and county in which Executive’s
principal place of employment is located, (b) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(c) waives any objection which Employer or Executive may have to the laying of
venue of any such suit, action or proceeding in any such court. Employer and
Executive each also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers in a manner permitted by the
notice provisions of Section 8.

 

20. Application of Section 409A of the Internal Revenue Code.

20.1. Compliance with Section 409A. This Agreement is intended to comply with
the applicable provisions of Section 409A of the Code and shall be interpreted
to avoid any penalty sanctions under Section 409A of the Code. For purposes of
Section 409A of the Code, all payments to be made upon the termination of the
Employment Period under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code (“Separation from Service”), each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event may Executive, directly
or indirectly, designate the calendar year of payment. Notwithstanding any other
provision to the contrary, in no event shall any payment under this Agreement
that constitutes “deferred compensation” for purposes of Section 409A of the
Code be subject to offset by any other amount unless otherwise permitted by
Section 409A of the Code.

20.2. Payment Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Executive’s Separation from Service, the Executive
is a “specified employee” (as defined in Section 409A of the Code) and it is
necessary to postpone the commencement of any payments or benefits otherwise
payable pursuant to this Agreement (or any of the documents incorporated herein
by reference) as a result of such Separation from Service to prevent any
accelerated or additional tax under Section 409A of the Code, then Employer will
postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) that are not otherwise paid within the short-term
deferral exception under Section 409A of the Code and are in excess of two
(2) times the limit on compensation then set forth in Section 401(a)(17) of the
Code, until the first payroll date that occurs after the date that is six months
following Executive’s Separation from Service. If any payments or benefits are
postponed due to such requirements, such amounts will be paid in a lump sum to
Executive on the first payroll date that occurs after the date that is six
(6) months following Executive’s Separation from Service; provided, however,
that, if any payment due to Executive is delayed as a result of Section 409A of
the Code, Executive shall be entitled to be paid interest on such amount at an
annual rate equal to the prime rate, as published in the Wall Street Journal,
plus 2%, in effect as of Executive’s Separation from Service. If Executive dies
during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of Section 409A of the Code shall be paid to the
personal representative of Executive’s estate within sixty (60) days after the
date of Executive’s death.

20.3. Reimbursements and In Kind Benefits. All reimbursable expenses, any other
reimbursements, and in kind benefits, including any third-party payments,
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (a) any reimbursement or in kind benefit is for expenses
incurred during Executive’s

 

15



--------------------------------------------------------------------------------

lifetime (or during a shorter period of time specified in this Agreement),
(b) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year,
(c) the reimbursement or payment of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred, and (d) the right to reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit.

[SIGNATURE PAGE FOLLOWS]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

ASPECT SOFTWARE, INC.

/s/ Rajeev Amara

Name: Rajeev Amara Title: Authorized Signatory EXECUTIVE

/s/ Mohamad Ali

Mohamad Ali

Signature Page to Executive Employment Agreement